EXECUTION COPY

 

Exhibit 10.4

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of
June 23, 2006, among Merisant Company, a Delaware corporation (the “Borrower”),
Merisant Worldwide, Inc., a Delaware corporation, formerly known as Tabletop
Holdings, Inc. (“Holdings”), the Subsidiary Guarantors named on the signature
pages hereto, each of the Lenders listed on the signature page hereto and Credit
Suisse, Cayman Islands Branch (formerly Credit Suisse First Boston), as agent
for the Lenders and Issuers (in such capacity, the “Administrative Agent”).

RECITALS

A.            The Borrower, Holdings, the Lenders, the Issuers, the
Administrative Agent, Credit Suisse, Cayman Islands Branch (formerly Credit
Suisse First Boston), as sole arranger and book manager, Wachovia Bank, National
Association, as syndication agent, and JPMorgan Chase Bank, National Association
(successor by merger to Bank One, NA) and Fortis Capital Corp., as
co-documentation agents are parties to that certain Credit Agreement, dated as
of July 11, 2003, as amended by that certain First Amendment dated as of July 2,
2004, that certain Second Amendment dated as of October 20, 2004, that certain
Third Amendment dated as of March 11, 2005 and that certain Limited Waiver and
Fourth Amendment dated as of March 29, 2006 (as amended hereby and as further
amended or otherwise modified, the “Credit Agreement”).

B.            In connection with Borrower’s incurrence of Second Lien
Indebtedness as herein defined, Borrower, Holdings, the Lenders parties hereto
and the Administrative Agent desire to make certain amendments to the Credit
Agreement and grant and obtain certain consents as herein set forth, subject to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, and intending to be legally bound, the parties hereto agree as
follows:

ARTICLE 1
DEFINITIONS


ALL CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO
SUCH TERMS IN THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT. THE PRINCIPLES
OF INTERPRETATION SET FORTH IN SECTION 1.4 OF THE CREDIT AGREEMENT SHALL APPLY
TO THE PROVISIONS OF THIS AMENDMENT. EACH REFERENCE TO “HEREOF”, “HEREUNDER”,
“HEREIN” AND “HEREBY” AND EACH OTHER SIMILAR REFERENCE CONTAINED IN THE CREDIT
AGREEMENT, EACH REFERENCE TO “THIS AGREEMENT”, “THE CREDIT AGREEMENT” AND EACH
OTHER SIMILAR REFERENCE CONTAINED IN THE CREDIT AGREEMENT, AND OTHER LOAN
DOCUMENTS AND SHALL ON AND AFTER THE AMENDMENT EFFECTIVE DATE REFER TO THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT. THIS AMENDMENT CONSTITUTES A
“LOAN DOCUMENT” AS DEFINED IN THE CREDIT AGREEMENT.

ARTICLE 2
AMENDMENTS TO CREDIT AGREEMENT


2.1.         AMENDMENTS TO DEFINITIONS. SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING CERTAIN DEFINITIONS, AND BY REVISING CERTAIN
DEFINITIONS, IN EACH CASE AS SET FORTH ON SCHEDULE 2.1 HERETO.


2.2.         OTHER AMENDMENTS. THE CREDIT AGREEMENT IS HEREBY AMENDED BY
AMENDING CERTAIN SECTIONS AND BY ADDING CERTAIN PROVISIONS, IN EACH CASE AS SET
FORTH ON SCHEDULE 2.2 ATTACHED HERETO.


--------------------------------------------------------------------------------




ARTICLE 3
INTERCREDITOR AGREEMENT


3.1.         INTERCREDITOR AGREEMENT. (A)  EACH OF THE UNDERSIGNED LENDERS
HEREBY (1) CONSENTS TO THE TERMS OF THE INTERCREDITOR AGREEMENT, A COPY OF WHICH
IS ATTACHED HERETO, AND AGREES TO BE BOUND THEREBY, (2) AUTHORIZES AND DIRECTS
THE ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON ITS
BEHALF, AND (3) AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE ALL ACTIONS AND
EXECUTE ALL DOCUMENTS REQUIRED OR DEEMED ADVISABLE BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT. EACH OF THE
UNDERSIGNED LENDERS CONFIRMS THE OBLIGATIONS OF THE LENDERS PURSUANT TO
SECTION 8.5 OF THE CREDIT AGREEMENT TO INDEMNIFY THE ADMINISTRATIVE AGENT FROM
AND AGAINST EACH LENDER’S AGGREGATE PRO RATA PORTION OF ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF LEGAL
COUNSEL) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY,
OR ASSERTED AGAINST, THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS IN ANY WAY RELATING TO OR
ARISING OUT OF THE ADMINISTRATIVE AGENT’S ACTIONS PURSUANT TO THIS SECTION 3.1.


(B)      THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL BE BINDING ON ALL
LENDERS, THEIR SUCCESSORS AND ASSIGNS.

ARTICLE 4
EFFECTIVENESS


4.1.         EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT
(I) COUNTERPARTS OF THIS AMENDMENT EXECUTED BY THE REQUISITE NUMBER OF LENDERS
PURSUANT TO SECTION 9.1 OF THE CREDIT AGREEMENT, THE BORROWER, HOLDINGS AND THE
SUBSIDIARY GUARANTORS NAMED ON THE SIGNATURE PAGES HEREOF, AND (II) COUNTERPARTS
OF THE INTERCREDITOR AGREEMENT, EXECUTED BY THE SECOND LIEN AGENT THEREIN NAMED
AND ACKNOWLEDGED BY THE BORROWER, HOLDINGS AND THE SUBSIDIARY GUARANTORS;


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND ACCRUED
AND UNPAID COSTS AND EXPENSES (INCLUDING REASONABLE LEGAL FEES AND EXPENSES)
REQUIRED TO BE PAID ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE PURSUANT TO THE
CREDIT AGREEMENT OR THIS AMENDMENT;


(C)           CONTEMPORANEOUSLY WITH THE EFFECTIVENESS OF THIS AMENDMENT, THE
CLOSING AND FUNDING OF TERM LOANS IN THE PRINCIPAL AMOUNT OF $85,000,000 UNDER
THE SECOND LIEN CREDIT AGREEMENT SHALL OCCUR AND THE PORTION OF THE NET CASH
PROCEEDS OF SUCH LOANS REQUIRED TO PREPAY THE OBLIGATIONS IN ACCORDANCE WITH
SECTION 2.9(A)(4) SHALL HAVE BEEN APPLIED IN ACCORDANCE WITH SECTION 2.9(C) OF
THE CREDIT AGREEMENT;


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
RESPONSIBLE OFFICER, DATED AS OF THE AMENDMENT EFFECTIVE DATE, (I) CERTIFYING
THAT THE SECOND LIEN CREDIT AGREEMENT AND THE SECOND LIEN COLLATERAL DOCUMENTS
HAVE BEEN EXECUTED AND DELIVERED BY THE PARTIES THERETO IN THE FORM DELIVERED TO
THE ADMINISTRATIVE AGENT, AND SUCH AGREEMENTS SATISFY THE REQUIREMENTS OF
SECTION 6.20(A) OF THE CREDIT AGREEMENT AS AMENDED HEREBY, AND
(II) DEMONSTRATING THAT AFTER GIVING EFFECT TO THE APPLICATION OF THE NET CASH
PROCEEDS OF THE LOANS UNDER THE SECOND LIEN CREDIT AGREEMENT, THE ONE-TIME
CONSOLIDATED FIRST LIEN LEVERAGE RATIO IS LESS THAN OR EQUAL TO 3.0X;


(E)           THE BORROWER SHALL HAVE DELIVERED A COPY OF THE OPINION DELIVERED
PURSUANT TO SECTION 3.1(A)(V)(A) OF THE SECOND LIEN CREDIT AGREEMENT, WHICH
OPINION SHALL EITHER BE ADDRESSED TO THE FIRST

2


--------------------------------------------------------------------------------





LIEN AGENT AND THE FIRST LIEN LENDERS (AND THEIR PERMITTED SUCCESSORS AND
ASSIGNS) OR ACCOMPANIED BY A RELIANCE LETTER EXECUTED BY THE LAW FIRM RENDERING
SUCH OPINION AND ADDRESSED TO THE FIRST LIEN AGENT AND THE FIRST LIEN LENDERS,
PERMITTING THEM (AND THEIR PERMITTED SUCCESSORS AND ASSIGNS) TO RELY ON SUCH
OPINION TO THE SAME EXTENT AS IF IT WERE ADDRESSED TO THEM; AND


(F)            SUCH OTHER CERTIFICATES, DOCUMENTS, AGREEMENTS AND INFORMATION
RESPECTING ANY LOAN PARTY AS THE REQUISITE LENDERS MAY REQUIRE.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES


TO INDUCE THE LENDERS AND THE ADMINISTRATIVE AGENT TO ENTER INTO THIS AMENDMENT,
THE BORROWER AND HOLDINGS, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT TO THE
ADMINISTRATIVE AGENT, EACH ISSUER AND EACH LENDER AS SET FORTH IN SCHEDULE 5.1
ATTACHED HERETO. THE REPRESENTATIONS AND WARRANTIES IN SCHEDULE 5.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE AMENDMENT EFFECTIVE
DATE.

ARTICLE 6
MISCELLANEOUS


6.1.         NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER; RATIFICATION
AND CONFIRMATION. OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS
AMENDMENT SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO
PREJUDICE, ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF ANY SECURED PARTY UNDER THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR SHALL THE ENTERING INTO OF THIS
AMENDMENT PRECLUDE ANY SECURED PARTY FROM REFUSING TO ENTER INTO ANY FURTHER
AMENDMENTS WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT. THIS
AMENDMENT SHALL NOT CONSTITUTE A WAIVER OF COMPLIANCE (I) WITH ANY COVENANT OR
OTHER PROVISION IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) OF
THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE DEFAULT OR EVENT OF
DEFAULT. EXCEPT AS EXPRESSLY SET FORTH IN THIS AMENDMENT, THE TERMS, PROVISIONS
AND CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT
WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND.


6.2.         GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


6.3.         HEADINGS; SCHEDULES; COUNTERPARTS; SEVERABILITY. THE ARTICLE AND
SECTION HEADINGS CONTAINED IN THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY
AND WILL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AMENDMENT.
ALL SCHEDULES ATTACHED HERETO ARE INCORPORATE HEREIN AS IF FULLY SET FORTH
HEREIN. THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT. THIS AMENDMENT MAY BE DELIVERED BY EXCHANGE OF COPIES
OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR OTHER ELECTRONIC
TRANSMISSION. THE PROVISIONS OF THIS AMENDMENT WILL BE DEEMED SEVERABLE AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION WILL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF; PROVIDED THAT IF ANY PROVISION OF
THIS AMENDMENT, AS APPLIED TO ANY PARTY OR TO ANY CIRCUMSTANCE, IS JUDICIALLY
DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE PARTIES AGREE
THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION MAY MODIFY THE PROVISION IN
A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO
DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL
THEN BE ENFORCEABLE AND WILL BE ENFORCED.


6.4.         COSTS; EXPENSES. REGARDLESS OF WHETHER THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT ARE CONSUMMATED, THE BORROWER AND HOLDINGS,
JOINTLY AND SEVERALLY, AGREE TO PAY TO THE ADMINISTRATIVE AGENT ON DEMAND ALL
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT

3


--------------------------------------------------------------------------------





INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT, INCLUDING THE FEES AND EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT.


6.5.         ASSIGNMENT; BINDING EFFECT. NO PARTY MAY ASSIGN EITHER THIS
AMENDMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER EXCEPT IN THE
MANNER SPECIFIED FOR AN ASSIGNMENT IN RESPECT OF THE CREDIT AGREEMENT IN
SECTION 9.2 OF THE CREDIT AGREEMENT. ALL OF THE TERMS, AGREEMENTS, COVENANTS,
REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS AMENDMENT ARE BINDING UPON,
AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY, THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


6.6.         WAIVER OF CLAIMS. EACH OF THE BORROWER AND HOLDINGS ACKNOWLEDGES
AND AGREES THAT, AS OF THE DATE HEREOF: (A) NONE OF THE BORROWER, HOLDINGS, OR,
TO THE KNOWLEDGE OF THE BORROWER, ANY OF THEIR SUBSIDIARIES OR AFFILIATES HAS
ANY CLAIM OR CAUSE OF ACTION AGAINST ANY OF THE LENDERS OR THE ADMINISTRATIVE
AGENT, THE ARRANGER, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS
(COLLECTIVELY, THE “AGENTS”), OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS OR AGENTS; (B) NONE OF THE BORROWER, HOLDINGS OR, TO THE KNOWLEDGE OF
THE BORROWER, ANY OF THEIR SUBSIDIARIES OR AFFILIATES HAS OFFSET RIGHTS,
COUNTERCLAIMS OR DEFENSES OF ANY KIND AGAINST ANY OF THEIR OBLIGATIONS,
INDEBTEDNESS OR LIABILITIES TO ANY OF THE LENDERS OR THE AGENTS; AND (C) EACH OF
THE LENDERS AND THE AGENTS HAS HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A
TIMELY MANNER ALL OF ITS OBLIGATIONS TO THE BORROWER, HOLDINGS AND, TO THE
KNOWLEDGE OF THE BORROWER, EACH OF THEIR SUBSIDIARIES AND AFFILIATES. THE
LENDERS AND THE AGENTS WISH (AND THE BORROWER AND HOLDINGS AGREE) TO ELIMINATE
ANY POSSIBILITY THAT ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT ANY OF THE RIGHTS,
INTERESTS, CONTRACTS, COLLATERAL SECURITY OR REMEDIES OF THE LENDERS OR THE
AGENTS. THEREFORE, EACH OF THE BORROWER AND HOLDINGS ON ITS OWN BEHALF AND ON
BEHALF OF EACH OF ITS RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES
AND DISCHARGES THE LENDERS AND THE AGENTS AND ALL OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS AND AGENTS, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR
CAUSES OF ACTION EXISTING AS OF THE DATE OF THIS AMENDMENT AND ARISING OUT OF OR
IN ANY WAY RELATING TO THE LOAN DOCUMENTS AND ANY DOCUMENTS, INSTRUMENTS,
AGREEMENTS (INCLUDING THIS AMENDMENT), DEALINGS OR OTHER MATTERS CONNECTED WITH
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL KNOWN AND UNKNOWN
MATTERS, CLAIMS, TRANSACTIONS OR THINGS OCCURRING ON OR PRIOR TO THE DATE OF
THIS AMENDMENT RELATED TO THE LOAN DOCUMENTS. THE WAIVERS, RELEASES, AND
DISCHARGES IN THIS PARAGRAPH SHALL BE EFFECTIVE REGARDLESS OF ANY OTHER EVENT
THAT MAY OCCUR OR NOT OCCUR PRIOR TO OR ON THE DATE HEREOF.


6.7.         AFFIRMATION. EACH OF THE BORROWER, HOLDINGS, AND EACH OF THE
UNDERSIGNED SUBSIDIARY GUARANTORS RATIFIES AND CONFIRMS THAT (I) EACH COLLATERAL
DOCUMENT, GUARANTY AND OTHER LOAN DOCUMENT PREVIOUSLY EXECUTED BY IT CONTINUES
IN FULL FORCE AND EFFECT AND IS NOT RELEASED, DIMINISHED, IMPAIRED, REDUCED, OR
OTHERWISE ADVERSELY AFFECTED, AND CONTINUES IN FULL FORCE IN EFFECT, AND ALL OF
THE OBLIGATIONS OF BORROWER, HOLDINGS, AND THE SUBSIDIARY GUARANTORS THEREUNDER
ARE HEREBY RATIFIED AND CONFIRMED, (II) EACH COLLATERAL DOCUMENT PREVIOUSLY
EXECUTED BY IT CONTINUES TO SECURE THE FULL PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, AND (III) ALL LIENS GRANTED, CONVEYED, OR ASSIGNED TO
ADMINISTRATIVE AGENT THEREUNDER REMAIN IN FULL FORCE AND EFFECT AND ARE NOT
RELEASED OR REDUCED AND CONTINUE TO SECURE FULL PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS. EACH OF THE UNDERSIGNED SUBSIDIARY GUARANTORS CONSENTS TO THE TERMS
OF THIS AMENDMENT, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SPECIFICALLY CONSENTS TO AND AGREES TO BE BOUND BY NEW SECTION 5.14 OF THE
CREDIT AGREEMENT.


6.8.         NO PRIOR NOTICE OF PREPAYMENT REQUIRED, ETC. ON THE AMENDMENT
EFFECTIVE DATE THE BORROWER WILL MAKE MANDATORY AND OPTIONAL PREPAYMENTS OF
LOANS. WITH RESPECT TO SUCH OPTIONAL PREPAYMENTS, THE LENDERS AGREE THAT THE
FOLLOWING REQUIREMENTS SET FORTH IN SECTION 2.8 OF THE CREDIT AGREEMENT SHALL
NOT APPLY:  REQUIREMENT FOR ADVANCE NOTICE OF OPTIONAL PREPAYMENTS, AND
REQUIREMENT THAT PREPAYMENTS BE IN INTEGRAL MULTIPLES OF $1,000,000 OR
€1,000,000

4


--------------------------------------------------------------------------------





6.9.         ENTIRE AGREEMENT. THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO THAT ARE DELIVERED
PURSUANT THERETO, CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES IN RESPECT OF THE SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT AND SUPERSEDES ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY
RELATE IN ANY WAY TO THE SUBJECT MATTER OF THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment, or caused this
Amendment to be executed by their authorized representatives, as of the date
stated in the introductory paragraph of this Amendment.

 

 

 

BORROWER AND HOLDINGS:

 

 

 

 

 

 

 

 

 

 

 

MERISANT COMPANY

 

 

 

 

 

MERISANT WORLDWIDE, INC.,

 

 

 

 

 

f/k/a Tabletop Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Anthony J. Nocchiero

 

 

 

 

 

Name:

 

Anthony J. Nocchiero

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

 

 

 

 

 

 

 

MERISANT FOREIGN HOLDINGS I, INC.

 

MERISANT US, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan W. Cole

 

By:

 

/s/ Jonathan W. Cole

 

Name:

 

Jonathan W. Cole

 

Name:

 

Jonathan W. Cole

 

Title:

 

General Counsel

 

Title:

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHOLE EARTH SWEETENER COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan W. Cole

 

 

 

 

 

Name:

 

Jonathan W. Cole

 

 

 

 

 

Title:

 

General Counsel

 

 

 

 

 

 

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

CREDIT SUISSE,

 

 

 

 

 

Cayman Islands Branch,

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Megan Kane

 

 

 

 

 

Name:

 

Megan Kane

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Didier Siffer

 

 

 

 

 

Name:

 

Didier Siffer

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

BEAR STEARNS INVESTMENT PRODUCTS INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan Weiss

 

 

Name:

 

Jonathan Weiss

 

 

Title:

 

Authorized Signatory

 

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

BLT I LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Robert Healey

 

 

Name:

 

Robert Healey

 

 

Title:

 

Director

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

COPERNICUS EURO CDO-I B.V.

 

 

 

 

 

 

 

 

By:

 

/s/ Appu Mundassery

 

 

Name:

 

Appu Mundasesery

 

 

Title:

 

Director

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

COPERNICUS EUO CDO-II B.V.

 

 

 

 

 

 

 

 

By:

 

/s/ Appu Mundassery

 

 

Name:

 

Appu Mundassery

 

 

Title:

 

Director

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

 

By:

 

/s/ Barry Zamore

 

 

Name:

 

Barry Zamore

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert Healey

 

 

Name:

 

Robert Healey

 

 

Title:

 

Director

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

CREDIT SUISSE LOAN FUNDING LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Barry Zamore

 

 

Name:

 

Barry Zamore

 

 

Title:

 

Managing Director

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

ELF FUNDING TRUST I

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

EMERALD ORCHARD

 

 

 

 

 

 

 

 

By:

 

/s/ Wendy Cheung

 

 

Name:

 

Wendy Cheung

 

 

Title:

 

Authorized Signatory

 

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------


 

FIRST TRUST/HIGHLAND CAPITAL FLOATING RATE INCOME FUND

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Okada

 

 

Name:

 

Mark Okada

 

 

Title:

 

Executive Vice President

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

FIRST TRUST/HIGHLAND CAPITAL FLOATING RATE INCOME FUND II

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Okada

 

 

Name:

 

Mark Okada

 

 

Title:

 

Executive Vice President

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

FREESTYLE SPECIAL OPPORTUNITIES MASTER FUND, LTD.

 

 

 

 

 

 

 

 

By:

 

/s/ Adrian Mackay

 

 

Name:

 

Adrian Mackay

 

 

Title:

 

Managing Member of Freestyle Fund Services Company LLC, Investment Manager

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

GLEANEAGLES CLO, LTD.

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

GRAND CENTRAL ASSET TRUST, HLD SERIES

 

 

 

 

 

 

 

 

By:

 

/s/ Beata Konopko

 

 

Name:

 

Beata Konopko

 

 

Title:

 

As attorney in fact

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

HIGHLAND CREDIT OPS CDO LTD.

 

 

 

 

 

 

 

 

By:

 

/s/ Jose Muyorga

 

 

Name:

 

Jose Muyorga

 

 

Title:

 

Officer

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

HIGHLAND FLOATING RATE ADVANTAGE FUND

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Okada

 

 

Name:

 

Mark Okada

 

 

Title:

 

Executive Vice President

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

HIGHLAND FLOATING RATE LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Okada

 

 

Name:

 

Mark Okada

 

 

Title:

 

Executive Vice President

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

HIGHLAND LOAN FUNDING V LTD.

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------




 

 

JASPER CLO LTD.

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

 

Signature Page to
Fifth Amendment to Credit Agreement

 


--------------------------------------------------------------------------------


 

LANDMARK I CDO LIMITED

 

 

 

 

 

By:

 

Aladdin Capital Management, LLC, As Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Bancroft

 

 

Name:

 

Thomas E. Bancroft

 

 

Title:

 

Authorized Signatory

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LANDMARK II CDO LIMITED

 

 

 

 

 

By:

 

Aladdin Capital Management, LLC, As Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Bancroft

 

 

Name:

 

Thomas E. Bancroft

 

 

Title:

 

Authorized Signatory

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LANDMARK III CDO LIMITED

 

 

 

 

 

By:

 

Aladdin Capital Management, LLC, As Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Bancroft

 

 

Name:

 

Thomas E. Bancroft

 

 

Title:

 

Authorized Signatory

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LANDMARK V CDO LIMITED

 

 

 

 

 

By:

 

Aladdin Capital Management, LLC, As Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Bancroft

 

 

Name:

 

Thomas E. Bancroft

 

 

Title:

 

Authorized Signatory

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LIBERTY CLO, LTD.

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LIBERTY MUTUAL INSURANCE COMPANY

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LOAN FUNDING IV LLC

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LOAN FUNDING VII LLC

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

LOAN STAR STATE TRUST

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

OLIGRA 43

 

 

 

 

 

 

 

 

By:

 

/s/ Wendy Cheung

 

 

Name:

 

Wendy Cheung

 

 

Title:

 

Authorized Signatory

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

PIONEER FLOATING RATE TRUST

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Okada

 

 

Name:

 

Mark Okada

 

 

Title:

 

Executive Vice President

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

RESTORATION FUNDING CLO, LTD

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------




 

 

SOUTHFORK CLO, LTD.

 

 

 

 

 

By:

 

Highland Capital Management, L.P., As Collateral Manager

 

 

 

 

 

 

 

By:

 

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Chad Schramek

 

 

Name:

 

Chad Schramek

 

 

Title:

 

Assistant Treasurer

 

Signature Page to
Fifth Amendment to Credit Agreement


--------------------------------------------------------------------------------


Schedule 2.1
Amendments to Definitions
and Addition of New Definitions

1.             Amendments to Definitions. The definitions set forth below are
amended as set forth below:

The definition of “Consolidated EBITDA” is amended by adding the following after
the words “any cash expenses incurred in connection with” now appearing in
clause (j) thereof;  “(i) the negotiation, execution and closing of the Second
Lien Credit Agreement, and any waiver of a “Default” or “Event of Default” (as
each of such terms are defined in the Second Lien Credit Agreement), and any
amendment to such Second Lien Credit Agreement, including the fees and expenses
of any attorneys and financial advisers retained by the Administrative Agent (as
defined in the Second Lien Credit Agreement) pursuant thereto, and (ii)”

The definition of “Continuing Directors” is amended by adding the following
after the phrase “66 2/3%” appearing therein:  “(exclusive of the effect of any
ownership by the Permitted Noteholder Investors)”.

The definition of “Disposition” is amended by adding the following after the
words “collection of any accounts” now appearing in clause (i) thereof:  “but
excluding the granting in the ordinary course of business of nonexclusive
licenses of Intellectual Property of the Borrower and its Subsidiaries in
respect of which neither the Borrower nor any Subsidiary is to receive any
monetary consideration”.

The definition of “Equity Issuance” is amended by deleting clause (iv) thereof
in its entirety and replacing “; or” at the end of clause (iii) thereof with a
period.

The definition of “Holdings Permitted Preferred Stock” is amended in its
entirety to read as follows (with the new language underlined and the deleted
language shown as stricken):

“Holdings Permitted Preferred Stock” means any privately issued preferred
Capital Stock issued by Holdings in a transaction not resulting in an Event of
Default, is not-redeemable prior to the date six months after the Tranche B Term
Loan Maturity Date and which, (a) (i) a Default or Event of Default is not
continuing after giving effect to the issuance of such Capital Stock, and
(ii) is not Disqualified Capital Stock, or (b) does not otherwise confer upon
the holders of such preferred Capital Stock any rights or impose obligations on
Holdings, that, taken as a whole, would be materially adverse to the interests
of Holdings or the Lenders as determined by the Administrative Agent in the
exercise of its reasonable discretion.

The definition of “Holdings Permitted PIK Notes” is deleted in its entirety.

The definition of “Loan Documents” is amended by adding the following after the
words “Collateral Documents”:  “, the Intercreditor Agreement”.

The definition of “Net Cash Proceeds” is amended as follows:  in clause (a)(i),
the parenthetical is revised to read “(other than any Lien pursuant to a
Security Document or a Junior Lien Document)”.


--------------------------------------------------------------------------------




The definition of “Net Cash Proceeds” is further amended as follows:  in clause
(b), the parenthetical that reads “(or, solely for purposes of Section 6.6(vii),
any issuance of Holdings Permitted PIK Notes or Holdings Permitted Preferred
Stock)” is deleted.

The definition of “Obligations” is amended in its entirety to read as follows:

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn thereunder, loan, guaranty, indemnification, foreign exchange or currency
swap transaction, interest rate hedging transaction or otherwise), present or
future, arising under this Agreement or any other Loan Document, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, and includes all letter of credit and other fees, interest,
charges, expenses, fees, attorneys’ fees and disbursements, and all other sums
chargeable to the Borrower under this Agreement or any other Loan Document, and
including interest and fees accruing after the maturity of the Loans and
Reimbursement Obligations and interest and fees accruing after the filing of any
petition or assignment in bankruptcy, or the commencement of any insolvency,
reorganization, plan of arrangement or like proceeding, relating to the Borrower
or an Affiliate of the Borrower, whether or not a claim for post-filing or
post-petition interest and fees is allowed in such proceeding,  and all
obligations of the Borrower to provide cash collateral for Letter of Credit
Obligations.

The definition of “Permitted Junior Lien Indebtedness” (and Schedule 6.2(xiv)
which is referenced therein) are each deleted in their entirety.

The definition of “Senior Subordinated Initial Notes” is amended in its entirety
to read as follows (with the new language underlined and the deleted language
shown as stricken):

“Senior Subordinated Initial Notes” means the 9½% senior subordinated notes in
an aggregate principal amount not to exceedof $225,000,000 issued on the Closing
DateJuly 11, 2003 by Borrower and guaranteed by the Guarantors under the Senior
Subordinated Notes Indenture.

The definition of “Senior Subordinated Notes” is amended in its entirety to read
as follows (with the new language underlined and the deleted language shown as
stricken):  “Senior Subordinated Notes” means the Senior Subordinated Initial
Notes.

The definition of “Senior Subordinated Notes Indenture” is amended in its
entirety to read as follows (with the new language underlined and the deleted
language shown as stricken):  “Senior Subordinated Notes Indenture” means the
Indenture, dated as of the Closing Date July 11, 2003 among Holdings, the
Borrower, certain subsidiaries of the Borrower, and Wells Fargo Bank Minnesota,
National Association, as Trustee.

The definition of “Wholly Owned Subsidiary” is amended by striking the phrase
“directly or through other Wholly Owned Subsidiaries” now occurring in each of
clause (i) and (ii)(A)


--------------------------------------------------------------------------------




thereof, and substituting the following therefor:  “directly or indirectly
through other Wholly Owned Subsidiaries”.

2.             Addition of New Definitions. The definitions set forth below are
hereby added to the Credit Agreement in the proper alphabetical sequence.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:  (a) matures or is mandatorily redeemable (other
than redeemable only for Capital Stock of such Person which is not itself
Disqualified Capital Stock) pursuant to a sinking fund obligation or otherwise;
(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or (c) is mandatorily redeemable or must be
purchased upon the occurrence of certain events or otherwise, in whole or in
part, in each case on or prior to the date that is 272 days after the latest of
the Scheduled Termination Date, the Tranche A (Euro) Term Loan Maturity Date and
the Tranche B Term Loan Maturity Date; provided, however, that any Capital Stock
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof the right to require such Person to purchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change in control”
occurring prior to the date which is seventeen (17) months after the latest of
the Scheduled Termination Date, the Tranche A (Euro) Term Loan Maturity Date and
the Tranche B Term Loan Maturity Date shall not constitute Disqualified Capital
Stock if (i) such “asset sale” or “change of control” provisions applicable to
such Capital Stock are not more favorable to the holders of such Capital Stock
than the terms applicable to the Loan Documents and described under Sections
6.4, 6.5 and 7.1(k) and (l), and (ii) any such requirement only becomes
operative after compliance with such terms applicable to the Loan Documents,
including the issuance of any Indebtedness thereunder.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
June 23, 2006 by and between the Administrative Agent as First Lien Agent (as
therein defined) and the Second Lien Agent therein named, and acknowledged by
the Borrower, Holdings and the Subsidiary Guarantors.

“Junior Lien Documents” means the Second Lien Credit Documents and all
documents, agreements and instruments governing, evidencing or securing the
Permitted Additional Secured Indebtedness, if any.

“Junior Lien Indebtedness” means the Second Lien Indebtedness and any Permitted
Additional Secured Indebtedness.

“Merisant Netherlands” means Merisant Netherlands, B.V.

“Permitted Additional Secured Indebtedness” means non-amortizing Indebtedness
issued solely by Holdings or the Borrower that (a) does not provide on its terms
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to at least six months after the latest of the Scheduled Termination Date,
the Tranche A (Euro) Term Loan Maturity Date and the Tranche B Term Loan
Maturity Date, (b) is in an


--------------------------------------------------------------------------------




original aggregate principal amount not to exceed $75,000,000, (c) bears
interest payable only in-kind until at least six-months after the latest of the
Scheduled Termination Date, the Tranche A (Euro) Term Loan Maturity Date and the
Tranche B Term Loan Maturity Date, (d)(i)(A) the provisions (including the
covenants (other than the lien covenant), events of default, subsidiary
guarantees and other terms (other than interest rate and redemption premiums)),
are less restrictive of Holdings, the Borrower and their Subsidiaries than those
in the Loan Documents (or if more restrictive, the Loan Documents shall be
amended to the extent necessary to make such provisions less restrictive) and
(B) such provisions and the lien covenant are on market terms for similar
Indebtedness of similar issuers at the time of issuance or (ii) is evidenced and
secured by documents that are satisfactory to the Requisite Lenders (including
without limiting the generality of the foregoing that the terms and provisions
thereof and the lien covenant do not otherwise confer upon the holders of such
Indebtedness (or the trustee or other representative on their behalf) any rights
or impose obligations on Holdings or the Borrower or their respective
Subsidiaries, that would be materially adverse to the interests of Holdings, the
Borrower, their respective Subsidiaries or the Lenders), (e) is secured by Liens
only on the Collateral, which Liens shall rank junior in priority to the Liens
on the Collateral created under the Second Lien Credit Documents and the
Collateral Documents, (f) shall be subject to an intercreditor agreement
reasonably acceptable to the Requisite Lenders and the required percentage of
lenders (as required by the Second Lien Credit Agreement), (g) no Subsidiary is
an obligor (i) that is not a Subsidiary Guarantor, or (ii) that directly owns
the Capital Stock of any Excluded Foreign Subsidiary, (h) is issued by Holdings
or the Borrower, as the case may be, in exchange for, or in respect of the
refinancing, refunding, repayment, satisfaction or defeasance of the Senior
Subordinated Discount Notes or Senior Subordinated Notes (including any accrued
interest, premium or fee payable in connection with such exchange, refinancing,
refunding, repayment, satisfaction or defeasance), (i) immediately after giving
effect to such issuance of Indebtedness, Holdings, the Borrower and its
Subsidiaries shall be in compliance with the covenants contained in Section 6.1
as of the last day of the most recently completed Fiscal Quarter, giving pro
forma effect to such issuance as if such issuance had occurred as of such last
day of the most recently completed Fiscal Quarter, (j) does not provide for or
result in any cash fees or other cash consideration being paid in connection
with the issuance thereof (i) to any holder of the Senior Subordinated Notes or
the Senior Subordinated Discount Notes or any such holder’s Affiliates,
investment advisors, or managers, except for any customary consent solicitation
fees paid on a pro rata basis to the holders thereof who consent to any required
amendment, modification or supplement of the Senior Subordinated Notes Indenture
or the Senior Subordinated Discount Notes Indenture, as applicable entered into
in connection therewith and which amendment, modification or supplement is
otherwise permitted under the terms of this Agreement, or (ii) to any holder of
such Indebtedness being issued, or any such holder’s Affiliates, investment
advisors, or managers, other than, in each case, customary underwriting or
advisory fees paid to any such Person solely in its capacity as underwriter,
financial advisor or arranger for such Indebtedness being issued, and (k) no
Default or Event of Default is continuing after giving effect to the
transactions contemplated by such issuance of Indebtedness.

“Permitted Noteholder Investors” means, for only as long as the Permitted
Investors continue to own and control of record and beneficially, directly or
indirectly, an amount of outstanding common stock of Holdings equal to at least
51% of the outstanding common stock of Holdings, the collective reference to the
beneficial owners of the Senior Subordinated Notes and the beneficial owners of
the Senior Subordinated Discount Notes


--------------------------------------------------------------------------------




who become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), of the outstanding common stock of Holdings in exchange for
such Senior Subordinated Notes or Senior Subordinated Discount Notes, and their
respective transferees and assigns.

“Permitted PIK Notes” means non-amortizing payment-in-kind notes issued solely
by Holdings or the Borrower (and as to which no Subsidiary of the Borrower has
any obligation) that (a) does not provide on its terms for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to at least six
months after the latest of the Scheduled Termination Date, the Tranche A (Euro)
Term Loan Maturity Date and the Tranche B Term Loan Maturity Date, (b) bear
interest payable only in-kind until at least six-months after the latest of the
Scheduled Termination Date, the Tranche A (Euro) Term Loan Maturity Date and the
Tranche B Term Loan Maturity Date, (c)(i)(A) the provisions (including the
covenants, events of default, subsidiary guarantees and other terms (other than
interest rate and redemption premiums)), are less restrictive of Holdings, the
Borrower and their Subsidiaries than those in the Loan Documents (or if more
restrictive, the Loan Documents shall be amended to the extent necessary to make
such provisions less restrictive) and (B) such provisions are on market terms
for similar Indebtedness of similar issuers at the time of issuance or (ii) is
evidenced by documents that are satisfactory to the Requisite Lenders (including
without limiting the generality of the foregoing that the terms and provisions
thereof do not otherwise confer upon the holders of such Indebtedness (or the
trustee or other representative on their behalf) any rights or impose
obligations on Holdings or the Borrower or their respective Subsidiaries, that,
taken as a whole, would be materially adverse to the interests of Holdings, the
Borrower, their respective Subsidiaries or the Lenders), (d) no Subsidiary is an
obligor, (e) is issued by Holdings or the Borrower, as the case may be, solely
in exchange for, or in respect of the refinancing, refunding, repayment,
satisfaction or defeasance of the Senior Subordinated Discount Notes or Senior
Subordinated Notes (including any accrued interest, premium or fee payable in
connection with such exchange, refinancing, refunding, repayment, satisfaction
or defeasance), (f) immediately after giving effect to such issuance of
Indebtedness, Holdings, the Borrower and its Subsidiaries shall be in compliance
with the covenants contained in Section 6.1 as of the last day of the most
recently completed Fiscal Quarter, giving pro forma effect to such issuance as
if such issuance had occurred as of such last day of the most recently completed
Fiscal Quarter, (g) does not provide for or result in any cash fees or other
cash consideration being paid in connection with the issuance thereof (i) to any
holder of the Senior Subordinated Notes or the Senior Subordinated Discount
Notes, or any such holder’s Affiliates, investment advisors, or managers, except
for any customary consent solicitation fees paid on a pro rata basis to the
holders thereof who consent to any required amendment, modification or
supplement of the Senior Subordinated Notes Indenture or the Senior Subordinated
Discount Notes Indenture, as applicable entered into in connection therewith and
which amendment, modification or supplement is otherwise permitted under the
terms of this Agreement, or (ii) to any holder of such Indebtedness being
issued, or any such holder’s Affiliates, investment advisors, or managers, other
than, in each case, customary underwriting or advisory fees paid to any such
Person solely in its capacity as underwriter, financial advisor or arranger for
such Indebtedness being issued, and (h) no Default or Event of Default is
continuing after giving effect to the transactions contemplated by such issuance
of Indebtedness.

“Second Lien Credit Agreement” means the Credit Agreement dated as of June 23,
2006 among the Borrower, Holdings, the Second Lien Agent, the other agents
therein named


--------------------------------------------------------------------------------




and the lenders thereunder, as the same may be amended, restated, supplemented,
refinanced or otherwise modified from time to time to the extent permitted by
the terms of the Intercreditor Agreement.

“Second Lien Credit Documents” means the Second Lien Credit Agreement, the other
Loan Documents as defined in the Second Lien Credit Agreement, and each of the
other agreements, documents and instruments delivered at any time in connection
with the foregoing, as the same may be amended, restated, supplemented,
refinanced or otherwise modified from time to time to the extent permitted by
the terms of the Intercreditor Agreement.

“Second Lien Indebtedness” shall mean the term loans in the aggregate principal
amount of $85,000,000 and all other “Obligations” as defined in, and which arise
under the Second Lien Credit Agreement, provided that no Subsidiary may be an
obligor with respect to such Indebtedness if such Subsidiary is not a Subsidiary
Guarantor hereunder.

“Security Document” means a Collateral Document.

“Senior Subordinated Discount Notes” means the 12¼% senior subordinated discount
notes due 2014 in an aggregate principal amount at maturity of $136,040,000
issued on November 12, 2003 by Holdings.

“Senior Subordinated Discount Notes Indenture” means the Indenture, dated as of
November 12, 2003, among Holdings, the Borrower, certain subsidiaries of the
Borrower, and Wells Fargo Bank Minnesota, National Association, as Trustee,
pursuant to which the Senior Subordinated Discount Notes were issued.

 


--------------------------------------------------------------------------------


Schedule 2.2
Other Amendments to Credit Agreement

Amendments to Article II (The Facilities)

1.             Amendments to Section 2.8 (Optional Prepayments).
Section 2.8(c) of the Credit Agreement is hereby amended by adding the word
“voluntary” after the phrase “no right to”.

Amendments to Article IV (Representations and Warranties)

1.             Amendment to Section 4.5 (No Legal Bar). Section 4.5 of the
Credit Agreement is amended to add “and the Second Lien Credit Documents” after
the phrase “created by the Collateral Documents” appearing in the first sentence
thereof.

2.             Amendment to Section 4.15 (Ownership of Borrower; Subsidiaries).
Section 4.15 of the Credit Agreement is amended in its entirety to read as
follows:

“Section 4.15 Ownership of Borrower; Subsidiaries


(A)           HOLDINGS HAS NO DIRECT SUBSIDIARY OTHER THAN THE BORROWER. THE
AUTHORIZED CAPITAL STOCK OF THE BORROWER CONSISTS OF 100 SHARES OF COMMON STOCK,
$0.01 PAR VALUE PER SHARE, OF WHICH 100 SHARES ARE ISSUED AND OUTSTANDING. ALL
OF THE OUTSTANDING CAPITAL STOCK OF THE BORROWER HAS BEEN VALIDLY ISSUED, IS
FULLY PAID AND NON-ASSESSABLE AND IS OWNED BENEFICIALLY AND OF RECORD BY
HOLDINGS, FREE AND CLEAR OF ALL LIENS OTHER THAN THE LIENS IN FAVOR OF THE
SECURED PARTIES (AS DEFINED IN THE SECOND LIEN CREDIT AGREEMENT) CREATED BY THE
SECOND LIEN CREDIT DOCUMENTS AND THE LIENS IN FAVOR OF THE SECURED PARTIES
CREATED BY THE SECURITY AGREEMENT. THERE ARE NO AGREEMENTS OR UNDERSTANDINGS TO
WHICH THE BORROWER IS A PARTY WITH RESPECT TO THE VOTING, SALE OR TRANSFER OF
ANY SHARES OF CAPITAL STOCK OF THE BORROWER OR ANY AGREEMENT RESTRICTING THE
TRANSFER OR HYPOTHECATION OF ANY SUCH SHARES.


(B)           EXCEPT AS DISCLOSED TO THE ADMINISTRATIVE AGENT BY THE BORROWER IN
WRITING FROM TIME TO TIME AFTER THE CLOSING DATE, (I) SCHEDULE 4.15 SETS FORTH
THE NAME AND JURISDICTION OF INCORPORATION OF EACH SUBSIDIARY OF THE BORROWER
AND, AS TO EACH SUCH SUBSIDIARY, THE NUMBER OF SHARES OF EACH CLASS OF CAPITAL
STOCK AUTHORIZED (IF APPLICABLE), THE NUMBER OUTSTANDING AND THE NUMBER AND
PERCENTAGE OF EACH CLASS OF CAPITAL STOCK OWNED BY ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF AND (II) THERE ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS,
WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR COMMITMENTS (OTHER THAN STOCK
OPTIONS GRANTED TO EMPLOYEES OR DIRECTORS AND DIRECTORS’ QUALIFYING SHARES) OF
ANY NATURE RELATING TO ANY CAPITAL STOCK OF THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER, EXCEPT AS CREATED BY THE LOAN DOCUMENTS AND THE SECOND LIEN CREDIT
DOCUMENTS. ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE
BORROWER HAS BEEN VALIDLY ISSUED, IS FULLY PAID AND NON-ASSESSABLE AND IS OWNED
BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER, FREE AND CLEAR OF ALL LIENS
OTHER THAN THE LIENS IN FAVOR OF THE SECURED PARTIES (AS DEFINED IN THE SECOND
LIEN CREDIT AGREEMENT) CREATED BY THE SECOND LIEN CREDIT DOCUMENTS AND THE LIENS
IN FAVOR OF THE SECURED PARTIES CREATED PURSUANT TO THE SECURITY AGREEMENT.
NEITHER THE BORROWER NOR ANY SUBSIDIARY OF THE BORROWER IS A PARTY TO, OR HAS
KNOWLEDGE OF, ANY MATERIAL AGREEMENT MATERIALLY RESTRICTING THE TRANSFER OR
HYPOTHECATION OF ANY STOCK OF ANY SUCH SUBSIDIARY, OTHER THAN THE LOAN DOCUMENTS
AND THE SECOND LIEN CREDIT DOCUMENTS. NEITHER HOLDINGS, THE BORROWER NOR ANY OF
ITS SUBSIDIARIES OWNS OR HOLDS, DIRECTLY OR INDIRECTLY, ANY STOCK OF ANY PERSON
OTHER THAN


--------------------------------------------------------------------------------





SUCH SUBSIDIARIES AND INVESTMENTS PERMITTED BY SECTION 6.8. EACH SUBSIDIARY OF
THE BORROWER IS A WHOLLY OWNED SUBSIDIARY.”

3.             Amendments to Section 4.24 (Senior Subordinated Debt Documents).
Sections 4.24 (d) and (e) of the Credit Agreement are each hereby amended by
adding “and the Senior Subordinated Discount Notes Indenture” after the phrase
“Senior Subordinated Notes Indenture.”

Amendments to Article V (Affirmative Covenants)

1.             Amendment to Section 5.1. Sections 5.1(a) and 5.1(b) of the
Credit Agreement are each hereby amended by adding the phrase “or the Senior
Subordinated Discount Notes Indenture” in the first parenthetical after the
phrase “Senior Subordinated Notes Indenture.”

2.             Amendment to Section 5.2. (a) Section 5.2(e) of the Credit
Agreement is hereby amended by revising the phrase “Senior Subordinated Notes”
to read “Junior Lien Indebtedness, Senior Subordinated Notes, or Senior
Subordinated Discount Notes”; (b) Section 5.2(l) is hereby amended by
(i) revising the phrase “Holdings Permitted PIK Notes” to read “Permitted PIK
Notes or Permitted Additional Secured Indebtedness”, and (ii) inserting the
phrase “(other than such engagement letters, underwriting agreements and fee
agreements with the arrangers, administrative agents, collateral agents or
trustees thereof that typically would be, and are, subject to customary
confidentiality restrictions preventing disclosure to the Administrative Agent
and the Lenders)” immediately prior to the semi-colon at the end thereof.

3.             Amendment to Section 5.7 (Notices). Section 5.7  of the Credit
Agreement is hereby amended by (a) adding the phrase “or the Senior Subordinated
Discount Notes Indenture or any Junior Lien Document” to the end of clause
(vi) thereof, and (b) deleting the period at the end of subsection (vii) and
replacing it with “; and” and adding the following new subsections (viii) to the
end: “(viii) A copy of each notice required to be given, and any other material
notice given to holders of Second Lien Indebtedness, to holders of Permitted
Additional Secured Indebtedness, to holders of Senior Subordinated Notes, or to
holders of Senior Subordinated Discount Notes”.

4.             Amendment to Section 5.10(d)(i). Section 5.10(d)(i) of the Credit
Agreement is hereby amended to replace the words “Capital Stock” the second time
it appears with the words “Voting Stock”.

5.             Amendment to Section 5.13 (Corporate Restructuring). Section 5.13
of the Credit Agreement is hereby amended to add the word “Revolving” prior to
the word “Note” in clause (iii) thereof.

6.             Add New Section 5.14 (Affirmative Covenants in Second Lien Credit
Documents). Article V of the Credit Agreement is hereby amended by adding the
following new Section 5.14:

“Section 5.14. Affirmative Covenants in Second Lien Credit Documents. Each of
the Borrower and Holdings agrees to comply with the covenants set forth in
Article V of the Second Lien Credit Agreement to the same extent as if each such
covenant (and any capitalized or otherwise defined terms appearing therein) were
set forth in Article V of this Agreement.”

7.             Add New Section 5.15 (Further Assurances). Article V of the
Credit Agreement is hereby amended by adding the following new Section 5.15:

“Section 5.15. Further Assurances. Promptly upon request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or

2


--------------------------------------------------------------------------------




in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, and re-file, any and all
such further acts, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, grant, preserve, protect and confirm unto the Secured Parties
the rights granted or now or hereafter intended to be granted to the Secured
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.”

Amendments to Article VI (Negative Covenants)

1.             Amendments to Section 6.2 (Permitted Indebtedness).


(A)      SECTION 6.2 IS HEREBY AMENDED BY REVISING THE FIRST PARENTHETICAL IN
CLAUSE (IV) TO READ AS FOLLOWS:  “(OTHER THAN HEDGING CONTRACTS, THE SENIOR
SUBORDINATED NOTES AND THE SENIOR SUBORDINATED DISCOUNT NOTES)”.


(B)      SECTION 6.2 IS HEREBY FURTHER AMENDED BY AMENDING EACH OF  CLAUSE
(V) AND CLAUSE (XIII) BY ADDING THE FOLLOWING PARENTHETICAL AFTER THE WORD
“INDEBTEDNESS”: (OTHER THAN INDEBTEDNESS OF (X) ANY SUBSIDIARY OF HOLDINGS THAT
DIRECTLY OWNS CAPITAL STOCK  IN AN EXCLUDED FOREIGN SUBSIDIARY, AND (Y) MERISANT
SPAIN, S.L.)”, AND BY ADDING THE FOLLOWING PROVISO AT THE END OF CLAUSE (XIII):
“PROVIDED, FURTHER, THAT, IN NO EVENT SHALL THE AGGREGATE AMOUNT OF ALL SUCH
INDEBTEDNESS OF MERISANT NETHERLANDS PURSUANT TO THIS CLAUSE (XIII) EXCEED
$2,000,000 OUTSTANDING AT ANY TIME;”


(C)      SECTION 6.2 IS HEREBY FURTHER AMENDED BY AMENDING CLAUSE (IX) BY ADDING
THE FOLLOWING AFTER THE WORD “SUBSIDIARIES”:  (OTHER THAN (X) ANY SUBSIDIARY
THAT DIRECTLY OWNS CAPITAL STOCK  IN AN EXCLUDED FOREIGN SUBSIDIARY, AND
(Y) MERISANT SPAIN, S.L.)”.


(D)      SECTION 6.2 IS HEREBY FURTHER AMENDED BY AMENDING CLAUSE (XII) IN ITS
ENTIRETY TO READ AS FOLLOWS:  “(XII) INDEBTEDNESS OF HOLDINGS CONSISTING OF
SENIOR SUBORDINATED DISCOUNT NOTES ISSUED BY HOLDINGS PURSUANT TO THE SENIOR
SUBORDINATED DISCOUNT NOTES INDENTURE;”


(E)      SECTION 6.2(XIV) IS HEREBY AMENDED, IN ITS ENTIRETY,  TO READ AS
FOLLOWS:  “(XIV) SECOND LIEN INDEBTEDNESS AND ANY REFINANCING THEREOF THAT IS
PERMITTED BY THE INTERCREDITOR AGREEMENT;”


(F)       SECTION 6.2(XV)  IS HEREBY AMENDED, IN ITS ENTIRETY,  TO READ AS
FOLLOWS:


“(XV)  GUARANTEE OBLIGATIONS (I) BY ANY LOAN PARTY (OTHER THAN ANY SUBSIDIARY
THAT DIRECTLY OWNS CAPITAL STOCK  IN AN EXCLUDED FOREIGN SUBSIDIARY) OF ANY
INDEBTEDNESS OF ANY LOAN PARTY INCURRED PURSUANT TO SECTION 6.2(IX) OR
SECTION 6.2(XVII), OR (II) BY ANY LOAN PARTY OF INDEBTEDNESS OF THE BORROWER
INCURRED PURSUANT TO SECTION 6.2(XIV);”


(G)      SECTION 6.2 IS HEREBY FURTHER AMENDED BY ADDING THE FOLLOWING CLAUSES:

“(xvi)      Permitted PIK Notes; and

(xvii)       Permitted Additional Secured Indebtedness.”

3


--------------------------------------------------------------------------------




2.             Amendment to Section 6.3 (Permitted Liens).


(A)      SECTION 6.3(XIII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“(xiii)      Liens securing Second Lien Indebtedness, provided that (A) all
property encumbered by such Liens shall also be encumbered by Liens securing the
Obligations, and the Liens on such property that secure the Obligations shall be
perfected at least to the same extent as the Liens on such property securing
Second Lien Indebtedness; and (B) such Liens shall be subordinate to the Liens
securing the Obligations pursuant to the Intercreditor Agreement;”


(B)      SECTION 6.3 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING
THE FOLLOWING CLAUSE:

“(xv)     Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 6.2(xvii).”

3.             Amendment to Section 6.4 (Fundamental Changes).


(A)      SECTION 6.4(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING CLAUSE AFTER THE PHRASE “EXCEPT FOR CHANGES AND AMENDMENTS” AND BEFORE
THE PHRASE “WHICH DO NOT MATERIALLY AFFECT”:

“(i)          to authorize issuance of Holdings Permitted Preferred Stock or
(ii)”


(B)      SECTION 6.4(C) OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY REVISING
CLAUSE (VI) THEREIN TO READ AS FOLLOWS:  “(VI) [INTENTIONALLY OMITTED].”

4.             Amendment to Section 6.6 (Restricted Payments).


(A)      SECTION 6.6 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING
CLAUSE (B)(Y) THEREOF IN ITS ENTIRETY AS FOLLOWS:

“(y) any refinancing of Indebtedness expressly permitted by Section 6.2, and”


(B)      SECTION 6.6(II) OF THE CREDIT AGREEMENT IS FURTHER AMENDED TO DELETE
THE PHRASE “MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO ACCRUE” AND TO
SUBSTITUTE THE FOLLOWING THEREFOR:  “AND HOLDINGS MAY ACCRUE”.


(C)      CLAUSE (V) OF SECTION 6.6 OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN
ITS ENTIRETY TO READ AS FOLLOWS:

“(v)         Holdings, the Borrower or any Subsidiary thereof may make
Restricted Payments of Indebtedness (other than any Second Lien Indebtedness) in
any Fiscal Year in an aggregate amount not to exceed the lesser of (A) 50% of
Excess Cash Flow for the preceding Fiscal Year and (B) $10,000,000;”


(D)      THE LAST APPEARING CLAUSE (VII) OF SECTION 6.6 OF THE CREDIT AGREEMENT
IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

4


--------------------------------------------------------------------------------




“(vii)       Holdings or the Borrower may, and may make such Restricted Payments
necessary to (A) exchange for or (B) refinance, refund, repay, satisfy or
defease with the Net Cash Proceeds of, an Equity Issuance of its Capital Stock
(other than Disqualified Capital Stock), the Senior Subordinated Notes or Senior
Subordinated Discount Notes in an amount not to exceed the amount of Net Cash
Proceeds of such Equity Issuance not otherwise required to prepay the
Obligations pursuant to Section 2.9, provided that any such Capital Stock not
consisting of common stock shall be Holdings Permitted Preferred Stock;

(viii)        Holdings or the Borrower may, and may make such Restricted
Payments necessary to (A) issue Permitted PIK Notes in exchange for Senior
Subordinated Notes or Senior Subordinated Discount Notes or (B) refinance,
refund, repay, satisfy or defease Senior Subordinated Notes or Senior
Subordinated Discount Notes with the Net Cash Proceeds from the incurrence of
Permitted PIK Notes; and

(ix)           the Borrower may, and may make such Restricted Payments necessary
to (A) issue or incur Permitted Additional Secured Indebtedness in exchange for
Senior Subordinated Notes or Senior Subordinated Discount Notes or
(B) refinance, refund, repay, satisfy or defease Senior Subordinated Notes or
Senior Subordinated Discount Notes with the Net Cash Proceeds from the
incurrence of Permitted Additional Secured Indebtedness.”


(E)      THE PROVISO AT THE END OF SECTION 6.6 OF THE CREDIT AGREEMENT IS
AMENDED TO DELETE THE PHRASE “CLAUSE (II), (V), (VI) OR (VII)” AND TO SUBSTITUTE
THE FOLLOWING THEREFOR:  “CLAUSE (II),(V), (VI), (VII), (VIII) OR (IX)”.

5.             Amendment to Section 6.8 (Investments). Section 6.8 of the Credit
Agreement is hereby amended by deleting the period at the end of clause (xiv)
and inserting “; and” in lieu thereof and adding the following clause (xv):

“(xv)       Investments to the extent permitted by Section 6.6 (vii), (viii) and
(ix) by Holdings or the Borrower in the Senior Subordinated Notes or Senior
Subordinated Discount Notes in which such Senior Subordinated Notes or Senior
Subordinated Discount Notes, respectively, are simultaneously cancelled with,
and in the amount of, such Investment.”

6.             Amendment to Sections 6.13 (Negative Pledge clauses) and 6.14
(clauses Restricting Subsidiary Distributions).

Section 6.13(a) and Section 6.14(i) of the Credit Agreement are each amended by
adding the phrase “, the Second Lien Credit Documents and the other Junior Lien
Documents (provided, however, that any such restriction or limitation in any
such other Junior Lien Document is not more onerous or restrictive than those
contained in the Second Lien Credit Documents)” at the end thereof.

7.             Amendment to Section 6.15 (Lines of Business). Section 6.15  is
hereby amended by changing the title to: “Lines of Business; Activities of
Subsidiaries Owning Capital Stock of Excluded Foreign Subsidiaries and
Activities of Merisant Spain, S.L. and Merisant Netherlands.”, and by adding the
following new sentences to the end of Section 6.15:

“Neither Merisant Foreign Holdings I, Inc. (nor any other Subsidiary of Holdings
that directly owns Stock of an Excluded Foreign Subsidiary), shall, and Holdings
and Borrower will not permit any such Subsidiary to, (1) engage in any business
or operations, other than the ownership of shares of Capital Stock of Merisant
Spain, S.L., Merisant Netherlands, SwissCo 2, and Merisant Puerto Rico, Inc. and

5


--------------------------------------------------------------------------------




qualifying shares of any other Excluded Foreign Subsidiaries, (2) own, lease,
manage or otherwise operate any properties or assets other than incidental to
such ownership, or (3) incur, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) pursuant to the Loan Documents to which it is a
party and (z)  other Indebtedness permitted to be incurred by  it under
Section 6.2.

Merisant Spain, S.L. will not, and Holdings and Borrower will not permit
Merisant Spain, S.L. to, (1) engage in any business or operations other than
those incidental to its ownership of the Capital Stock of the Merisant
Netherlands, (2) own, lease, manage or otherwise operate any properties or
assets other than incidental to such ownership, or (3) incur, assume or suffer
to exist any Indebtedness or other liabilities or financial obligations, except
(x) nonconsensual obligations imposed by operation of law, and (y)  other
Indebtedness permitted to be incurred by it under Section 6.2.

8.             Amendment to  Section 6.17 (Modification of Subordinated
Agreements).


(A)      SECTION 6.17 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING “(I)”
AT THE BEGINNING OF SUCH SECTION, AND BY ADDING THE WORDS “OR THE SENIOR
SUBORDINATED DISCOUNT NOTES (OR THE SENIOR SUBORDINATED DISCOUNT NOTES INDENTURE
OR ANY OTHER AGREEMENT IN CONNECTION THEREWITH) OR ANY DOCUMENTS OR AGREEMENTS
GOVERNING PERMITTED ADDITIONAL SECURED INDEBTEDNESS OR PERMITTED PIK NOTES”
AFTER THE WORDS “IN CONNECTION THEREWITH)”.


(B)      SECTION 6.17 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
ADDING CLAUSE (II) THAT READS AS FOLLOWS:

“(ii)         The Borrower shall not designate, or permit the designation of,
any Indebtedness (other than under the Loan Documents, the Second Lien Credit
Documents or the Permitted Additional Secured Indebtedness or any permitted
refinancing, refunding, renewal, or extension thereof) as “Designated Senior
Indebtedness” for the purpose of the definition of the same or the subordination
provisions contained in the Senior Subordinated Note Indenture, the Senior
Subordinated Discount Note Indenture or any permitted refinancing or successive
refinancing of either without the consent of the Administrative Agent.”

9.             Add New Sections to Article VI:  Section 6.20 (Junior Lien
Indebtedness and Intercreditor Agreement), Section 6.21 (Second Lien Credit
Documents), and Section 6.22 (Limitation on Layering). New Sections 6.20, 6.21
and 6.22 are hereby added  to the Credit Agreement, as follows:

“Section 6.20. Junior Lien Indebtedness; Intercreditor Agreement.


(A)           SECOND LIEN CREDIT DOCUMENTS. SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, EACH OF THE BORROWER AND HOLDINGS AGREE, ON BEHALF OF
ITSELF AND ON BEHALF OF EACH OF THE OTHER LOAN PARTIES, THAT NEITHER THE SECOND
LIEN CREDIT AGREEMENT NOR ANY OTHER SECOND LIEN CREDIT DOCUMENT WILL (I) PROVIDE
FOR LOANS IN AN AGGREGATE PRINCIPAL AMOUNT GREATER THAN $85,000,000 OR THE
THEN-EXISTING PRINCIPAL AMOUNT AS PERMITTED BY THE INTERCREDITOR AGREEMENT,
(II) CONTRAVENE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (III) PROVIDE FOR
COVENANTS, REPRESENTATIONS AND WARRANTIES, EVENTS OF DEFAULT, RIGHTS OR REMEDIES
WHICH ARE IN THE AGGREGATE ON TERMS LESS FAVORABLE TO THE LENDERS, OR
(IV) PROVIDE FOR COLLATERAL SECURING INDEBTEDNESS THEREUNDER WHICH IS MORE
EXTENSIVE THAN THE COLLATERAL, OR PROVIDE FOR GUARANTIES FROM SUBSIDIARIES OR
OTHER PERSONS THAT ARE NOT REQUIRED TO DELIVER GUARANTIES UNDER THIS AGREEMENT,

6


--------------------------------------------------------------------------------





UNLESS IN EACH CASE SUCH COLLATERAL OR GUARANTY IS ALSO PROVIDED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS.

(b)           Junior Lien Documents:  Rights in Respect of Collateral. Each of
the Borrower and Holdings agree, on behalf of itself and on behalf of each of
the other Loan Parties, that (i) in the event that Borrower, Holdings or any
other Loan Party enters into or is a party to any agreement relating to
Collateral that gives holders of Junior Lien Indebtedness (or any agent acting
on their behalf) any rights, benefits or interests that are not given to the
Administrative Agent acting for the benefit of the Lenders, then the Borrower,
Holdings or such other Loan Party, as applicable, shall notify the
Administrative Agent thereof and shall enter into such additional agreements as
may be requested by the Administrative Agent in order to give to the
Administrative Agent rights, benefits and interests that are not less than those
given to the holders of Junior Lien Indebtedness (or any agent acting on their
behalf), and (ii) in the event that any of the Junior Lien Documents give to
holders of Junior Lien Indebtedness (or any agent acting on their behalf) any
rights, benefits or interests relating to Collateral that the Administrative
Agent does not have pursuant to the Collateral Documents, then the applicable
Collateral Documents shall be automatically amended so as to give to the
Administrative Agent such rights, and the Administrative Agent shall have such
rights to the same extent as such holders of Junior Lien Indebtedness (or agent
acting on their behalf).

(c)           Amendments to Junior Lien Documents. The Borrower and Holdings
will not, and will not permit any of their respective Subsidiaries to, (i) enter
into any amendment to any Junior Lien Document or enter into any new Junior Lien
Document other than in accordance with the Intercreditor Agreement (or the
applicable intercreditor agreement relating to any Permitted Additional Secured
Indebtedness, as applicable). The Borrower shall provide a copy of any such
amendment or new Junior Lien Document substantially concurrently with the
closing thereof. Without limiting the foregoing, Borrower and Holdings agree
that all documents executed as a post-closing condition under the Second Lien
Credit Agreement, including the documents pertaining to Liens on Capital Stock
of Merisant Spain, S.L., shall be substantially similar to the counterpart
documents executed in connection with the Credit Agreement and the Loan
Documents (except for the addition of customary language indicating a
second-lien or junior lien) or otherwise reasonably satisfactory to the
Administrative Agent.

(d)           Intercreditor Agreement. Each of the Borrower and Holdings, on
behalf of itself and on behalf of each its Subsidiaries, (i) consents to the
terms of the Intercreditor Agreement and the intercreditor arrangements provided
for therein and agrees that its obligations under the Loan Documents will in no
way be diminished or otherwise affected by such provisions or arrangements, and
(ii) agrees that it will not, and will not permit any of its Subsidiaries to,
take any action that would be inconsistent with or result in contravention of
the Intercreditor Agreement.

Section 6.21. Negative Covenants in Second Lien Credit Documents. Each of the
Borrower and Holdings shall comply with all of the covenants set forth in
Article VI of the Second Lien Credit Agreement to the same extent as if each
such covenant (and any capitalized or otherwise defined terms appearing therein)
were set forth in Article VI of this Agreement.

Section 6.22 Limitation on Layering, Etc. The Borrower and Holdings will not,
and will not permit any of their respective Subsidiaries to, directly or
indirectly, incur or permit any Subsidiary to incur any Indebtedness that is or
purports to be by its terms (or by the terms of any agreement governing such
Indebtedness) contractually subordinated or junior in right of payment to any
Indebtedness of the Borrower or any Guarantor unless such Indebtedness is
contractually

7


--------------------------------------------------------------------------------




subordinated and/or junior in right of payment to the Loans and the other
obligations under the Loan Documents, or such Guarantor’s Guaranty (as
applicable) thereof, at least to the same extent as contractually sub­ordinated
or junior in right of payment to such other Indebtedness.”

Amendments to Article VII (Events of Default)

1.             Amendment to Section 7.1(i) (Collateral). Section 7.1(i) of the
Credit Agreement is amended to read in its entirety as follows:

“(i)          any of the Collateral Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party, any Affiliate of any Loan Party,
any other party thereto or any holders of Junior Lien Indebtedness (or any agent
for such holders) shall so assert or shall contest the validity, perfection or
priority of any Lien in any Collateral purported to be covered thereby, or any
Lien created by any of the Collateral Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby, or any
holders of Junior Lien Indebtedness (or any agent for such holders) fail to
comply with the terms of the Intercreditor Agreement (with respect to the Second
Lien Indebtedness) and the applicable intercreditor agreement relating to any
Permitted Additional Secured Indebtedness, in any material respect; or”

2.             Section 7.1(k) of the Credit Agreement is hereby amended in its
entirety to read as follows (with the new language underlined):

(k)           either (A) so long as the LLC exists, (x) the Sponsor shall cease
to have the power to vote or direct the appointment of a majority of the board
of managers or other governing body of the LLC (determined on a fully diluted
basis), (y) the LLC shall cease to have the power to vote or direct the voting
of securities having a majority of the of the ordinary voting power for the
election of directors of Holdings (determined on a fully diluted basis), or
(z) the LLC shall cease to own and control, of record and beneficially at least
66-2/3% (exclusive of the effect of any ownership by the Permitted Noteholder
Investors) of each class of outstanding Capital Stock of Holdings free and clear
of all Liens (except Liens created by the Security Agreement) or (B) in any case
where the LLC no longer exists, the Permitted Investors shall cease to have the
power to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of Holdings (determined on a
fully diluted basis); or

3.             Section 7.1(l) of the Credit Agreement is hereby amended in its
entirety to read as follows (with the new language underlined):

(l)            (i) the Permitted Investors shall cease to own of record and
beneficially, directly or indirectly, an amount of common stock of Holdings
equal to at least 66-2/3% (exclusive of the effect of any ownership by the
Permitted Noteholder Investors) of the amount of common stock of Holdings owned,
directly or indirectly, by the Permitted Investors as of the Formation Date;
(ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the LLC, Permitted Noteholder Investors and Permitted Investors, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 33-1/3% of the
outstanding common stock of Holdings; (iii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (iv) Holdings
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of the Borrower free and clear of all
Liens (except Liens created by the Security Agreement); or (v) any “Change of
Control” as defined in the Senior Subordinated Notes Indenture or Senior
Subordinated

8


--------------------------------------------------------------------------------




Discount Notes Indenture, so long as such applicable indenture shall be in full
force and effect, shall have occurred or exist; or

4.             Section 7.1(m) of the Credit Agreement is hereby amended in its
entirety to read as follows (with the new language underlined and the deleted
language shown as stricken):

(m)          Holdings shall (i) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than those incidental to its ownership of the Capital Stock of the
Borrower, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) pursuant to the Loan Documents to which it is a
party and (z) obligations with respect to its Capital Stock or Holdings
Permitted PIK Notes issued pursuant to Section 6.2(xii)other Indebtedness
expressly permitted to be incurred by Holdings under Section 6.2, or (iii) own,
lease, manage or otherwise operate any properties or assets (including cash
(other than cash received in connection with dividends made by the Borrower in
accordance with Section 6.6 pending application in the manner contemplated by
said Section) and cash equivalents) other than the ownership of shares of Stock
of the Borrower, or

5.             Add new Section 7.1(o) (Second Lien Credit Agreement
Cross-Default). Section 7.1(o)  of the Credit Agreement is further amended by
adding a new subsection (o) as set forth below (and  existing subsection (n) is
amended by deleting the period at the end and replacing it with “or”):

“(o)         An Event of Default as defined in the Second Lien Credit Agreement
shall occur; or any default or event of default shall occur under any other
Junior Lien Document.”

Other Amendments to the Credit Agreement

1.             Amendment to Section 9.12 (Submission to Jurisdiction).
Section 9.12(a) of the Credit Agreement is amended by adding the words “sitting
in New York County” after the words “non-exclusive general jurisdiction of the
courts of the State of the New York”.

New Section 9.20 added to the Credit Agreement (Relating to Intercreditor
Agreement)

1.    Section 9.20 of the Credit Agreement is redesignated as Section 9.21, and
a new Section 9.20 is hereby added to the Credit Agreement as follows:

“Section 9.20. Intercreditor Agreement. (a)  The Lenders (1) consent to the
terms of the Intercreditor Agreement, and agree to be bound thereby,
(2) authorize and direct the Administrative Agent to enter into the
Intercreditor Agreement on its behalf, and (3) authorize the Administrative
Agent to take all actions and executed all documents required or deemed
advisable by the Administrative Agent in accordance with the terms of the
Intercreditor Agreement.


(B)           THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL BE BINDING ON ALL
LENDERS, THEIR SUCCESSORS AND ASSIGNS.”

Amendment to Exhibits

1.    Exhibit A to the Credit Agreement (Form of Assignment and Acceptance) is
amended to add the following language as new Paragraph 9 thereof:

9


--------------------------------------------------------------------------------




9.             “The Assignee shall have the rights and obligations under the
Intercreditor Agreement of a First Lien Claimholder (as defined in the
Intercreditor Agreement) and accepts and is bound by the terms of the
Intercreditor Agreement.”

 

10


--------------------------------------------------------------------------------


Schedule 5.1
Representations and Warranties


A)             THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE BORROWER AND
HOLDINGS IN ARTICLE IV OF THE CREDIT AGREEMENT AND IN CLAUSES (B) THROUGH (E) OF
THIS SCHEDULE 5.1 ARE ON THE DATE OF EXECUTION AND DELIVERY OF THIS AMENDMENT,
AND WILL BE ON THE AMENDMENT EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
RESPECTIVE DATE (OR, TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE, ON AND AS OF SUCH EARLIER DATE).


B)            EACH OF THE BORROWER AND HOLDINGS IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND
IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED; AND NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


C)             THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER, HOLDINGS
AND EACH SUBSIDIARY GUARANTOR OF THIS AMENDMENT:  (I) ARE WITHIN SUCH PERSON’S 
CORPORATE OR LIMITED LIABILITY COMPANY POWERS; (II) HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE OR OTHER ENTITY ACTION, INCLUDING THE CONSENT OF THE
HOLDERS OF ITS EQUITY INTERESTS WHERE REQUIRED; (III) DO NOT AND WILL NOT
(A) CONTRAVENE THE CERTIFICATE OF INCORPORATION OR FORMATION, AS APPLICABLE OR
BY-LAWS OR LIMITED LIABILITY COMPANY AGREEMENT OF SUCH PERSON, (B) VIOLATE ANY
OTHER APPLICABLE REQUIREMENT OF LAW APPLICABLE TO SUCH PERSON, (C) CONFLICT WITH
OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR
PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF SUCH
PERSON, OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE
PROPERTY OF SUCH PERSON PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH
CONTRACTUAL OBLIGATION OTHER THAN THOSE LIENS PERMITTED BY THE LOAN DOCUMENTS;
AND (IV) DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY, APPROVAL
OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE AMENDMENT EFFECTIVE DATE WILL
HAVE BEEN OBTAINED OR MADE AND, TO THE EXTENT REQUESTED BY ADMINISTRATIVE AGENT,
COPIES OF WHICH PRIOR TO THE AMENDMENT EFFECTIVE DATE WILL HAVE BEEN DELIVERED
TO THE ADMINISTRATIVE AGENT, AND EACH OF WHICH ON THE AMENDMENT EFFECTIVE DATE
WILL BE IN FULL FORCE AND EFFECT.


D)            NO INVESTIGATION, LITIGATION OR PROCEEDING EXISTS OR, TO THE BEST
KNOWLEDGE OF HOLDINGS OR THE BORROWER, IS THREATENED, OF THE TYPE DESCRIBED IN
SECTION 4.6 OF THE CREDIT AGREEMENT OR THAT SEEKS TO AFFECT ANY TRANSACTION
CONTEMPLATED BY THIS AMENDMENT OR PERMITTED HEREIN.


E)             THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER, HOLDINGS AND EACH SUBSIDIARY GUARANTOR. EACH OF THIS AMENDMENT AND THE
CREDIT AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, HOLDINGS, AND EACH SUBSIDIARY GUARANTOR, ENFORCEABLE AGAINST SUCH
PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY.

 


--------------------------------------------------------------------------------